Exhibit 20 Exhibit 20Press release issued February 142012 For Immediate Release February 14, 2012 BOWL AMERICA REPORTS SECOND QUARTER EARNINGS Bowl America Inc. today reported fiscal year 2012 second quarter earnings were $.07 per share and first-half earnings to $.02 per share, compared to $.06 and $.02 per share, respectively, for the comparable prior year quarter and six-month periods.The current second quarter included the holiday week between Christmas and New Year’s Day which typically increases traffic.The holiday week fell in the third quarter last year. The Company doubled its expenditures for capital equipment in the six month period this year versus the prior year comparable period. Tomorrow the Company will pay a regular third quarter dividend of $.16 per share. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended January 1, December 26, January 1, December 26, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings (loss) $ $ $ ) $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 01/01/12 12/26/10 ASSETS Total current assets including cash and short-term investments of $7,232 & $9,188 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
